Appeal from a judgment of the County Court of Rensselaer County (Sheridan, J.), rendered January 1, 1995, convicting defendant upon his plea of guilty of the crime of arson in the third degree.
In satisfaction of a two-count indictment, defendant pleaded guilty to the crime of arson in the third degree and was sentenced as a second felony offender to a prison term of 3 to 6 years. Inasmuch as defendant waived his right to appeal and has failed to move to withdraw his guilty plea or to vacate the judgment of conviction, he may not now challenge the sufficiency of his plea (see, People v Sloan, 228 AD2d 976, lv denied 88 NY2d 994). Were we to consider his contentions, we would nevertheless find that defendant was provided with meaningful representation and that he entered into the plea agreement knowingly, voluntarily and intelligently (see, People v Villa fane, 216 AD2d 605, lv denied 88 NY2d 996). In addition, given defendant’s criminal history and the fact that he was sentenced in accordance with the plea agreement, we find that the sentence imposed was neither harsh nor excessive (see, People v Hulse, 198 AD2d 614). Defendant’s remaining contentions have been examined and found to be without merit.
Cardona, P. J., Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the judgment is affirmed.